USDC IN/ND case 3:18-cv-00574-JD-APR document 119 filed 05/06/19 page 1 of 4


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

AARON COATES                   )
                               )
                   Plaintiff   )             CASE NO. 3:18-cv-574-JD-APR
                               )
            vs.                )
                               )
VALEO FINANCIAL ADVISORS, )
LLC, et al.                    )
                               )
                   Defendants  )
______________________________ )


        DEFENDANT PAMELA K. KOEHLER’S RESPONSE TO PLAINTIFF’S
                    MOTION TO AMEND JUDGMENT

       Defendant, Pamela K. Koehler, by counsel hereby provides her response to Plaintiff’s

Motion to Amend Judgment. Plaintiff’s Motion should be denied because it failed to (1) correct

a manifest error of law or fact, or (2) present newly discovered evidence.

       I.      Background

       On March 25, 2019, this Court entered an Order (DE 113) dismissing Plaintiff’s

Complaint in its entirety but giving Plaintiff time to amend or voluntarily dismiss the action and

pursue his state law claims elsewhere. Thereafter, Plaintiff requested and received additional

time to and including May 24, 2019 by which to amend his Complaint. On April 24, 2019,

Plaintiff filed his Motion to Amend Judgment (DE 117) pursuant to Federal Rule of Civil

Procedure 59(e).

       II.     Standard of Review

       Where no final judgment has been entered in a case, motions seeking to amend an order

are treated as motions to reconsider under Federal Rule Civil Procedure 54(b). Best v. Indiana,
USDC IN/ND case 3:18-cv-00574-JD-APR document 119 filed 05/06/19 page 2 of 4


2019 U.S. Dist. LEXIS 27714, *2 (S.D. Ind. Feb. 21, 2019). Motions to reconsider filed

pursuant to Rule 54(b) or Rule 59(e) are for the purpose of correcting manifest errors of law or

fact or to present newly discovered evidence not available at the time of briefing. Id. at *3. “A

motion to reconsider an order under Rule 54(b) is judged by largely the same standard as a

motion to alter or amend a judgment under Rule 59(e).” Id. The motion is to be used "where the

Court has patently misunderstood a party, or has made a decision outside the adversarial issues

presented to the Court by the parties, or has made an error not of reasoning but of apprehension."

Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990).

       III.    Discussion

       Plaintiff’s Motion (DE 117) and Brief in Support (DE 118) do not attempt to correct

manifest errors of law or fact, nor do they present newly discovered evidence. Instead, Plaintiff

asks the Court to “consider focusing on” a “more manageable 20 pages and 74 paragraphs” of

the Complaint. (DE 118, pg. 2). Apparently, Plaintiff believes his Complaint was dismissed

because the Court was confused by the length of the Complaint. Perhaps Plaintiff’s Motion

would be more fitting had the Court dismissed pursuant to Federal Rule of Civil Procedure 12(e).

The Court, however, expressly found that pursuant to Federal Rule of Civil Procedure 12(b)(6)

that Plaintiff had failed to state a claim upon which relief could be granted. Thus, Plaintiff

narrowing or “focusing” his allegations in this Motion cannot save his Complaint.

       Moreover, Plaintiff failed to identify why his narrowed allegations were patently

misunderstood. Instead, he devoted the lions’ share of his argument to questioning who drafted

the subject Order. Plaintiff has not met his burden here and his Motion should be denied.




                                                 2
USDC IN/ND case 3:18-cv-00574-JD-APR document 119 filed 05/06/19 page 3 of 4


          IV.    Conclusion

          In order to cause the Court to reconsider its Order, Plaintiff was required to identify a

manifest error of law or fact or to bring forth new evidence that was not previously available and

would have altered the Order. Plaintiff failed to meet his burden here and his Motion should be

denied.

                                                 KIGHTLINGER & GRAY, LLP


                                                 By       s/ Louis J. Britton
                                                          Louis J. Britton
                                                          Attorney I.D. No. 27754-49


                                    CERTIFICATE OF SERVICE

         I hereby certify that on May 6, 2019, the foregoing pleading was filed electronically. Service
of this filing will be made on all ECF-registered counsel by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.

                         Joshua R. Lowry
                         Kelly D. Cochran
                         Indiana Attorney General’s Office
                         joshua.lowry@atg.in.gov
                         kelly.cochran@atg.in.gov

                         Michael A. Dorelli
                         David J. Hensel
                         HOOVER HULL TURNER LLP
                         mdorelli@hooverhullturner.com
                         dhensel@hooverhullturner.com

                         Michael L. Meyer
                         TAFT STETTINIUS & HOLLISTER LLP
                         mmeyer@taftlaw.com

                         John W. Borkowski
                         Aleksandra O. Rushing
                         HUSCH BLACKWELL LLP
                         john.borkowski@huschblackwell.com
                         aleks.rushing@huschblackwell.com



                                                      3
USDC IN/ND case 3:18-cv-00574-JD-APR document 119 filed 05/06/19 page 4 of 4


                       Adam S. Willfond
                       Office of Corporation Counsel
                       adam.willfond@indy.gov

                       Kevin K. Fitzharris
                       BARRETT McNAGNY, LLP
                       Email: kkf@barrettlaw.com

        I further certify that on May 6, 2019, a copy of the foregoing pleading was mailed, by first-
class U.S. Mail, to:

                       Aaron Coates
                       18709 Taft Court
                       Goshen, IN 46528


                                               s/ Louis J. Britton
                                               Louis J. Britton
KIGHTLINGER & GRAY, LLP
One Indiana Square, Suite 300
211 North Pennsylvania Street
Indianapolis, Indiana 46204
Telephone: 317-638-4521
Email: lbritton@k-glaw.com




181192\5310504-1
                                                   4
